IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MAGNIFICO PLAYA, LLC, A NEVADA                           No. 82940
                      LIMITED LIABILITY COMPANY;
                      ARRIENDO ADVISORS, LTD., A
                      NEVADA LIMITED LIABILITY
                      COMPANY; AND KRISTOPHER KENT,
                      INDIVIDUALLY AND AS MANAGING
                      MEMBER,                                                   FILE
                      Petitioners,
                      vs.
                      THE SECOND JUDICIAL DISTRICT
                      COURT OF THE STATE OF NEVADA,
                      IN AND FOR THE COUNTY OF
                      WASHOE; AND THE HONORABLE
                      LYNNE K. SIMONS, DISTRICT JUDGE,
                      Respondents,
                      and
                      MEI-GSR HOLDINGS, LLC, A NEVADA
                      LIMITED LIABILITY COMPANY; AND
                      AM-GSR HOLDINGS, LLC, A NEVADA
                      LIMITED LIABILITY COMPANY,
                      Real Parties in Interest.



                                             ORDER DENYING PETITION
                                  This original petition for a writ of certiorari, mandamus, or
                      prohibition challenges several orders related to a district court's denial of a
                      motion to dismiss in a contract and tort action. We are not persuaded that
                      our extraordinary and discretionary intervention is warranted. See Pan v.
                      Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                      (observing that the party seeking writ relief bears the burden of showing
                      such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
                      674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is

SUPREME COURT
        OF
     NEVADA


161 I947A    &gait,
                                                                                      2- oluiciS"
                an extraordinary remedy and that this court has sole discretion in
                determining whether to entertain a writ petition). We therefore,
                           ORDER the petition DENIED.



                                                                                   , C.J.
                                                        Parraguirre


                                                                      do 41-,         J.
                                                        Haraesty


                                                                                      J.




                cc:   Hon. Lynne K. Simons, District Judge
                      Gordon & Rees Scully Mansukhani LLP/Reno
                      Meruelo Group LLC
                      Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                    2
(0) I 947A